DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
 
3. 	Claims 56-68 and 71-78 are pending upon entry of amendment filed on 5/9/22.

4.	IN light of Applicant’s amendment to the claims filed on 5/9/22, the rejection of record has been withdrawn.

5.	Claim 56 is being objected to for the following informality: claim 56 is missing a conjunction between the applying step and the allowing step.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 56-68 and 71-78 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,229,645 (IDS reference, of record) and U.S.Pub. 2010/0158951 (newly cited) in view of Engstrom et al., (Pharmaceutical Research, 25(6):2008, pp. 1334-1346, IDS reference, of record).

The ‘645 patent teaches spray-freeze drying method of making dry vaccine comprising HBsAg and aluminum hydroxide in the presence of trehalose (col. 24-30) and the antigen is adsorbed on to the aluminum hydroxide. The ‘645 patent teaches a spray freeze drying method that comprises making a liquid formulation of HBsAg adsorbed to aluminum adjuvant.  The ‘645 patent teaches the moisture content at 3% (Table 2, Batch 156-35-2) and Adju-Phos, AlPO4 (col. 52) and claim 68 is included.

The ‘645 patent teaches uses of trehalose, mannitol, and/or dextran in Tables 1-2 and the total weight percent of the excipients in the alum adjuvanted vaccine (batch #138-16-1) appears to be about 3% (note col. 48 excipient ratios and percentages) and claims 58-61 are included in this rejection.  Moreover, claim 63 is included in this rejection as the temperature difference in lyophilization is greater than 40oC (Table 1.13).  

The disclosure of the ‘645 patent differs from the instant claimed invention in that it does not teach the application of antigenic protein and aluminum salt directly to a solid freezing surface (e.g. thin film freezing) as in claim 56 and particle sizes of 10nm-5um as in claim 76 of the instant application. 

The ‘951publication teaches methods of controlling particles sizes by combining an antigen, buffer and adjuvant to create a vaccine, cooling to freeze, lyophilizing to create mean particle sizes less than 10um (claims 1-11, 31-37).  The freeze drying vaccine process was challenging but accomplished by addition of glass forming agent such as trehalose.  IN addition, the lyophilization method includes spray, tray, shelf and or shell freezing ([0064-0065], claims)

Engstrom et al teach a method of thin film freezing procedure (p.1336) and lyophilization protein formulation that results in particles having average diameters between 10nm-5um (Table III).  Engstrom et al add thin film freezing procedures with cooling rate of 10 2K/s produces highly stable submicron formulation with higher surface area.

Claims 62 reciting vapor-liquid interfaces of less than 500cm-1 area/volume and claim 64 reciting the freezing rate of droplet is expected to be between 10K/second and 10 3K/second are included in this rejection (p. 1332-1334).  Engstrom et al. teach TFF is a simple and effective process to freeze various sizes of protein solutions by simplifying the method and improving the yield.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of spray drying as taught by the ‘645 patent to utilize the methods taught by the ‘951 publication and Engstrom reference. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the Engstrom reference shows that the thin film freeze drying results in the mean size between 10nm-5um and by simplification of method and improving the yield compared to generally known lyophilization processes taught by the ‘645 patent and the ‘951 publication.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 5/9/22 has been fully considered but they were not persuasive.

Applicant has asserted that the composition of the Engstrom does not contain aluminum adjuvant and the vaccine particles sizes according to the method taught by the ‘645 patent is around 2um and the vaccine candidates to the fast spray freeze drying.  

Applicant has further asserted that the storage condition and associated aggregation problems of the vaccine based on the exhibits (CA2681567, WO2008/118691, Edstam, Li, Egerix B, Temperature sensitive vaccines, p. 9-218 of the response).

However, the currently amended claim 56 does not require asserted structural differences or functional differences as Applicant has asserted.  Applicant has asserted the limitations that are not recited.  

Claim 56 reads on applying a liquid solvent comprising an antigenic protein, aluminum salt adjuvant directly to a solid freezing solvent and allowing the liquid solvent to disperse on the solid freezing surface.

The substance argued in the response filed on 5/9/22 may obviate the rejection of record upon recitation as limitation.  The rate of freezing, size of thin film resulted by direct application onto the freezing surface and storage condition are deemed to be critical to differentiate the thin film antigen produced by the prior art of record.  Appropriate amendment to further describe the claimed method is required.

9.	No claims are allowable.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 17, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644